Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) between
Vermillion, Inc., a Delaware corporation (the “Company”), and Gail Page
(“Executive,” and together with the Company, the “Parties”) is effective as of
September 28, 2010 (the “Effective Date”).

WHEREAS, the Company and Executive entered into an amended and restated
Employment Agreement effective as of November 13, 2008, and subsequently
completed a successful reorganization of the Company, improving the Company’s
capitalization and financial position under Chapter 11 of the U.S Bankruptcy;
and

WHEREAS, the Parties mutually desire to enter into this Agreement in order to
establish the terms and conditions of the Executive’s employment with the
Company on and after the Effective Date consistent with the Company’s
requirements post-reorganization.

NOW, THEREFORE, the Parties agree as follows:

1. Position. The Company will continue to employ Executive as its President and
Chief Executive Officer. In this position, Executive will be expected to devote
Executive’s full business time, attention and energies to the performance of
Executive’s duties with the Company. Executive may devote time to outside Board
or advisory positions as pre-approved by the Company’s Board of Directors.
Executive will render such business and professional services in the performance
of such duties, consistent with Executive’s position within the Company, as
shall be reasonably assigned to Executive by the Company’s Board of Directors.

2. Compensation. The Company will pay Executive a base salary of at least
$385,000 on an annualized basis, payable in accordance with the Company’s
standard payroll policies, including compliance with applicable tax withholding
requirements. In addition, Executive will be eligible for a bonus of up to 50%
of Executive’s base salary for achievement of reasonable performance-related
goals to be defined by the Company’s Board of Directors. The exact payment terms
of a bonus, if any, are to be set by the Compensation Committee of the Board of
Directors, in its sole discretion. Any such bonus will be payable to Executive
within 30 days of receipt by the Compensation Committee of the Board of
Directors of the Company’s final year-end financial statements.

3. Benefits. During the term of Executive’s employment, Executive will be
entitled to the Company’s standard benefits covering employees at Executive’s
level, including the Company’s group medical, dental, vision and term life
insurance plans, section 125 plan, employee stock purchase plan and 401(k) plan,
as such plans maybe in effect from time to time, subject to the Company’s right
to cancel or change the benefit plans and program it offers to its employees at
any time.



--------------------------------------------------------------------------------

4. At-Will Employment. Executive’s employment with the Company is for an
unspecified duration and constitutes “at will” employment. This employment
relationship may be terminated at any time, with or without good cause or for
any or no cause, at the option either of the Company or Executive, with or
without notice.

5. Termination without Cause or for Good Reason. In the event the Company
terminates Executive’s employment for reasons other than for Cause (as defined
below) or Executive terminates her employment for Good Reason (as defined below)
and provided that Executive signs and does not revoke a standard separation
agreement releasing all claims against the Company, in a form reasonably
satisfactory to the Company, does not breach any provision of this Agreement
(including but not limited to Section 10 and Section 11 hereof), and continues
to comply with the PIIA, as hereinafter defined, Executive shall be entitled to
receive, subject to Section 13 below:

(i) continued payment of Executive’s base salary as then in effect for a period
of twelve (12) months following the date of termination (the “Severance
Period”), to be paid periodically in accordance with the Company’s standard
payroll practices, provided that Executive shall immediately repay to the
Company any amounts that she receives hereunder if within sixty days following
termination of her employment she either has failed to execute the standard
release described above or has revoked the general release after she executes
it;

(ii) immediate, accelerated vesting of twenty four (24) months of any options
previously granted by the Company to Executive; additionally, Executive will
have a twenty-four (24) month period following the date of termination of
employment to exercise any or all of her vested options, subject for each option
to earlier expiration at the end of the option’s original term; and

(iii) continuation of Company health and dental benefits through COBRA premiums
paid by the Company directly to the COBRA administrator during the Severance
Period; provided, however, that such premium payments shall cease prior to the
end of the Severance Period if Executive commences other employment with
reasonably comparable or greater health and dental benefits.

Executive will not be eligible for any bonus or other benefits not described
above after termination, except as may be required by law.

6. Termination After Change of Control. If Executive’s employment is terminated
by the Company for reasons other than for Cause (as defined below) or by
Executive for Good Reason (as defined below) within the twelve (12) month period
following a Change of Control (as defined below), then, in addition to the
severance obligations due to Executive under Section 5 above, one-hundred
percent (100%) of any then-unvested shares under Company stock options then held
by Executive will vest upon the date of such termination and the period of time
for their exercise will be at the discretion of the Company, provided that no
option shall be exercisable after expiration of its original term. It may very
well be necessary for the Executive

 

2



--------------------------------------------------------------------------------

to exercise such shares on the day of Change in Control, and the Company shall
use its best efforts to provide Executive with a reasonable period of advance
written notice in such event.

7. Definitions. For purposes of this Agreement:

(a) “Cause” means termination of employment by reason of Executive’s:

(i) material breach of this Agreement, the Proprietary Information and
Inventions Agreement entered into between Executive and the Company (the “PIIA”)
or any other confidentiality, invention assignment or similar agreement with the
Company;

(ii) repeated negligence in the performance of duties or nonperformance or
misperformance of such duties that in the good faith judgment of the Board of
Directors of the Company adversely affects the operations or reputation of the
Company;

(iii) refusal to abide by or comply with the good faith directives of the
Company’s CEO or Board of Directors or the Company’s standard policies and
procedures, which actions continue for a period of at least ten (10) days after
written notice from the Company;

(iv) violation or breach of the Company’s Code of Ethics, Financial Information
Integrity Policy, Insider Trading Compliance Program, or any other similar code
or policy adopted by the Company and generally applicable to the Company’s
employees, as then in effect;

(v) willful dishonesty, fraud, or misappropriation of funds or property with
respect to the business or affairs of the Company;

(vi) conviction by or entry of a plea of guilty or nolo contendere, in a court
of competent and final jurisdiction, for any crime which constitutes a felony in
the jurisdiction involved; or

(vii) abuse of alcohol or drugs (legal or illegal) that, in the Board of
Director’s reasonable judgment, materially impairs Executive’s ability to
perform Executive’s duties.

(b) “Change of Control” means:

(i) after the date hereof, any “person.” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the total voting power represented by the Company’s then
outstanding voting securities; or

 

3



--------------------------------------------------------------------------------

(ii) the date of the consummation of a merger or consolidation of the Company
with any other corporation or entity that has been approved by the stockholders
of the Company, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent more than fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or

(iii) the date of the consummation of the sale or disposition of all or
substantially all of the Company’s assets.

(c) “Good Reason” means, the occurrence of any one or more of the following
events, without Executive’s consent, which continues uncured for a period of not
less than thirty (30) days following written notice given by Executive to the
Company within thirty (30) days following the occurrence of such event:

(i) a material and adverse change in Executive’s title or duties (excluding any
changes in such duties resulting from the Company becoming part of a larger
entity pursuant to a Change of Control) or in Executive’s base salary; or

(ii) Executive being required to relocate to an office location more than 50
miles from Executive’s current office in Austin, Texas. Should Executive be
required and agree to relocate from Executive’s current office in Austin, Texas,
all reasonable moving expenses to relocate Executive’s office and private
residence shall be paid for and billed directly to Company, with all
reimbursements being requested and made within one year after being incurred.

In addition, Executive must actually terminate Executive’s employment with the
Company within six months following the initial existence of the condition
described above in (i) and (ii) giving rise to Good Reason.

(d) “Separation from Service” or “Separates from Service” shall mean Executive’s
termination of employment, as determined in accordance with Treas. Reg. §
1.409A-1(h). Executive shall be considered to have experienced a termination of
employment when the facts and circumstances indicate that Executive and the
Company reasonably anticipate that either (i) no further services will be
performed for the Company after a certain date, or (ii) that the level of bona
fide services Executive will perform for the Company after such date (whether as
an employee or as an independent contractor) will permanently decrease to no
more than 20% of the average level of bona fide services performed by Executive
(whether as an employee or independent contractor) over the immediately
preceding 36-month period (or the full period of services to the Company if
Executive has been providing services to the Company for less than 36 months).
If Executive is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between Executive and the Company shall be
treated as continuing intact, provided that the period of such leave does not
exceed six months, or if longer, so long as Executive retains a right to
reemployment with the Company under an applicable statute or by

 

4



--------------------------------------------------------------------------------

contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds six months and Executive does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such six-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that Executive will return to perform services for the Company.

8. Employment, Confidential Information and Invention Assignment Agreement. As a
condition of Executive’s employment, Executive shall complete, sign and return
the Company’s standard form of Proprietary Information and Inventions Agreement.

9. Non Contravention. Executive represents to the Company that Executive’s
signing of this Agreement, the PIIA, the issuance of stock options to Executive,
and Executive’s commencement of employment with the Company does not violate any
agreement Executive has with Executive’s previous employer and Executive’s
signature confirms this representation.

10. Conflicting Employment. Executive agrees that, during the term of
Executive’s employment with the Company and during the Severance Period,
Executive will not engage in any other employment, occupation, consulting or
other business activity competitive with or directly related to the business in
which the Company is now involved or becomes involved during the term of
Executive’s employment, nor will Executive engage in any other activities that
conflict with Executive’s obligations to the Company. Executive acknowledges
that compliance with the obligations of this paragraph is a condition to
Executive’s right to receive the severance payments set forth in paragraph 5
above.

11. Nonsolicitation. From the Effective Date of this Agreement until 12 months
after the termination of this Agreement (the “Restricted Period”), Executive
will not, directly or indirectly, solicit or encourage any employee or
contractor of the Company or its affiliates to terminate employment with, or
cease providing services to, the Company or its affiliates. During the
Restricted Period, Executive will not, whether for Executive’s own account or
for the account of any other person, firm, corporation or other business
organization, solicit or interfere with any person who is or during the period
of Executive’s engagement by the Company was a collaborator, partner, licensor,
licensee, vendor, supplier, customer or client of the Company or its affiliates
to the Company’s detriment. Executive acknowledges that compliance with the
obligations of this paragraph is a condition to Executive’s right to receive the
severance payments set forth in paragraph 5 above.

12. Arbitration and Equitable Relief.

(a) In consideration of Executive’s employment with the Company, its promise to
arbitrate all employment related disputes and Executive’s receipt of the
compensation and other benefits paid to Executive by the Company, at present and
in the future, EXECUTIVE AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH

 

5



--------------------------------------------------------------------------------

ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR, STOCKHOLDER
OR. BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR OTHERWISE) ARISING
OUT OF, RELATING TO, OR RESULTING FROM EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
OR THE TERMINATION OF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY
BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE
ARBITRATION RULES SET FORTH IN TEXAS CIVIL PRACTICE AND REMEDY CODE SECTION
171.001 THROUGH SECTION 171.098 (THE “RULES”) AND PURSUANT TO TEXAS LAW.
Disputes which Executive agrees to arbitrate, and thereby agree to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this agreement to arbitrate also applies to
any disputes that the Company may have with Executive,

(b) Executive agrees that any arbitration will be administered by the American
Arbitration Association (“AAA”) and that the neutral arbitrator will be selected
in a manner consistent with its National Rules for the Resolution of Employment
Disputes. Executive agrees that the arbitrator shall have the power to decide
any motions brought by any party to the arbitration, including motions for
summary judgment and/or adjudication and motions to dismiss and demurrers, prior
to any arbitration hearing. Executive also agrees that the arbitrator shall have
the power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $125.00 of any filing fees associated with any
arbitration Executive initiates. Executive agrees that the arbitrator shall
administer and conduct any arbitration in a mariner consistent with the Rules
and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.
Executive agrees that the decision of the arbitrator shall be in writing.

(c) Except as provided by the Rules and this Agreement, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules and this Agreement,
neither Executive nor the Company will be permitted to pursue court action
regarding claims that are subject to arbitration. Notwithstanding, the
arbitrator will not have the authority to disregard or refuse to enforce any
lawful company policy, and the arbitrator shall not order or require the Company
to adopt a policy not otherwise required by law which the Company has not
adopted.

(d) In addition to the right under the Rules to petition the court for
provisional relief, Executive agrees that any party may also petition the court
for injunctive relief where either party alleges or claims a violation of the
PIIA between Executive and the Company or any other agreement regarding trade
secrets, confidential information, nonsolicitation or Labor Code

 

6



--------------------------------------------------------------------------------

§2870. Executive understands that any breach or threatened breach of such an
agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor and both parties hereby consent to the issuance of
an injunction. In the event either party seeks injunctive relief, the prevailing
party shall be entitled to recover reasonable costs and attorneys fees.

(e) Executive understands that this Agreement does not prohibit Executive from
pursuing an administrative claim with a local, state or federal administrative
body such as the Department of Fair Employment and Housing, the Equal Employment
Opportunity Commission or the Workers’ Compensation Board. This Agreement does,
however, preclude Executive from pursuing court action regarding any such claim.

(f) Executive acknowledges and agrees that Executive is executing this Agreement
voluntarily and without any duress or undue influence by the Company or anyone
else. Executive further acknowledges and agrees that Executive has carefully
read this Agreement and that Executive has asked any questions needed for
Executive to understand the terms, consequences and binding effect of this
Agreement and fully understand it, including that Executive is waiving
Executive’s right to a jury trial. Finally, Executive agrees that Executive has
been provided an opportunity to seek the advice of an attorney of Executive’s
choice before signing this Agreement.

13. Taxes. All payments made pursuant to this Agreement will be subject to
withholding of applicable taxes. Notwithstanding the foregoing, Executive is
solely responsible and liable for the satisfaction of any federal, state,
province or local taxes that may arise with respect to this Agreement (including
any taxes arising under Section 409A of the Internal Revenue Code (the “IRC”).
Neither the Company nor any of its employees, officers, directors, or service
providers shall have any obligation whatsoever to pay such taxes, to prevent
Executive from incurring them, or to mitigate or protect Executive from any such
tax liabilities. Notwithstanding anything in this Agreement to the contrary, if
any amounts that become due under this Agreement on account of Executive’s
termination of employment constitute “nonqualified deferred compensation” within
the meaning of IRC Section 409A, payment of such amounts shall not commence
until Executive incurs a Separation from Service. If, at the time of Executive’s
termination of employment under this Agreement, Executive is a “specified
employee” (within the meaning of IRC Section 409A), any amounts that constitute
“nonqualified deferred compensation” within the meaning of IRC Section 409A that
become payable to Executive on account of Executive’s Separation from Service
(including any amounts payable pursuant to the preceding sentence) will not be
paid until after the end of the sixth calendar month beginning after Executive’s
Separation from Service (the “409A Suspension Period”). Within 14 calendar days
after the end of the 409A Suspension Period, Executive shall be paid a lump sum
payment in cash equal to any payments delayed because of the preceding sentence.
Thereafter, Executive shall receive any remaining benefits as if there had not
been an earlier delay. Each payment due under this Agreement is treated as a
separate payment for purposes of Treasury Regulations Sections
1.409A-1((b)(4)(F) and 1.409A-2(b)(2).

 

7



--------------------------------------------------------------------------------

14. Successors of the Company. The rights and obligations of the Company under
this Agreement shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company. This Agreement shall be assignable by the
Company in the event of a merger or similar transaction in which the Company is
not the surviving entity, or of a sale of all or substantially all of the
Company’s assets.

15. Enforceability; Severability. If any provision of this Agreement shall be
invalid or unenforceable, in whole or in part, such provision shall be deemed to
be modified or restricted to the extent and in the manner necessary to render
the same valid and enforceable, or shall be deemed excised from this Agreement,
as the case may require, and this Agreement shall be construed and enforced to
the maximum extent permitted by law as if such provision had been originally
incorporated herein as so modified or restricted, or as if such provision had
not been originally incorporated herein, as the case may be.

16. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Texas without giving effect to Texas’s choice of
law rules. This Agreement is deemed to be entered into entirely in the State of
Texas. This Agreement shall not be strictly construed for or against either
party.

17. No Waiver. No waiver of any term of this Agreement constitutes a waiver of
any other term of this Agreement.

18. Amendment To This Agreement. This Agreement may be amended only in writing
by an agreement specifically referencing this Agreement, which is signed by both
Executive and an executive officer or member of the Board of Directors of the
Company authorized to do so by the Board by resolution.

19. Headings. Section headings in this Agreement are for convenience only and
shall be given no effect in the construction or interpretation of this
Agreement.

20. Notice. All notices made pursuant to this Agreement, shall be given in
writing, delivered by a generally recognized overnight express delivery service,
and shall be made to the following addresses, or such other addresses as the
Parties may later designate in writing:

If to the Company:

Vermillion, Inc.

12117 Bee Caves Road, Building Two, Suite 100

Austin, TX 78738

If to Executive:

Gail Page

 

8



--------------------------------------------------------------------------------

21. Expense Reimbursement. The Company shall promptly reimburse Executive
reasonable business expenses incurred by Executive in furtherance of or in
connection with the performance of Executive’s duties hereunder, including
expenditures for travel, in accordance with the Company’s expense reimbursement
policy as in effect from time to time, and the Company shall reimburse Executive
for up to $5,000 of legal fees that she may incur in connection with being
represented by her own legal counsel with respect to this Agreement; provided
that any and all reimbursements hereunder shall be requested and made within one
year after being incurred.

22. General; Conflict. This Agreement and the PIIA, when signed by Executive,
set forth the terms of Executive’s employment with the Company and supersede any
and all prior representations and agreements, whether written or oral.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

VERMILLION, INC.

a Delaware corporation

By:  

/s/ Carl Severinghaus

Name:   

Carl Severinghaus

Title:   Chairman of Compensation Committee

ACCEPTED AND AGREED TO this

28th day of September, 2010.

/s/ Gail Page

Gail Page

 

10